457 A.2d 1122 (1983)
INHABITANTS OF THE TOWN OF PITTSFIELD
v.
Hadley R. CHANDLER.
Supreme Judicial Court of Maine.
Argued March 11, 1983.
Decided April 4, 1983.
Locke, Campbell & Chapman, Frank G. Chapman (orally), Augusta, for plaintiff.
Nale & Nale Law Offices, John E. Nale (orally), Waterville, for defendant.
Before GODFREY, NICHOLS, CARTER, VIOLETTE and WATHEN, JJ.
MEMORANDUM OF DECISION.
In this action the Defendant, Hadley R. Chandler, appeals a judgment of the Superior Court (Somerset County) entered October 20, 1982, which vacated a decision by the Pittsfield Zoning Board of Appeals holding that a mobile home park owned by the Defendant constituted a nonconforming use under the Pittsfield zoning ordinance. The Superior Court remanded the case to the Pittsfield Zoning Board of Appeals, directing a further remand to the Town's Planning Board for a hearing on the special exception permit application originally filed by the Defendant.
It is well-established that Superior Court judgments which vacate and remand *1123 for further proceedings are interlocutory in nature and are not final judgments reviewable by this Court. Harris Baking Company v. Maine Employment Security Commission, 457 A.2d 427, 428 (Me.1983); MacDougall v. MacDougall, 403 A.2d 783, 784 (Me.1979).
Accordingly, the entry is:
Appeal dismissed.
All concurring.